SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2011 RADVISION LTD. (Name of Registrant) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-127013, 333-141654, 333-155442, 333-155444 and 333-164091. RADVision Ltd. EXPLANATORY NOTE The following exhibits are attached: Press Release re Radvision Reduces Outlook for 2011 Second Quarter dated July 5, 2011 Press Release re Radvision Video Conferencing Solution Receives UC APL Certification from U.S. Federal Government dated July 26, 2011 Press Release re Radvision Receives 2010 Communications Solutions Product Of The Year Award dated July 27, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RADVISION LTD. (Registrant) By: /s/Rael Kolevsohn Rael Kolevsohn Corporate Vice President and General Counsel Date: July 27, 2011 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION Press Release re Radvision Reduces Outlook for 2011 Second Quarter dated July 5, 2011 Press Release re Radvision Video Conferencing Solution Receives UC APL Certification from U.S. Federal Government dated July 26, 2011 Press Release re Radvision Receives 2010 Communications Solutions Product Of The Year Award dated July 27, 2011
